DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated October 29, 2020, including arguments and amendments.

In the previous Office action, claims 1, 3 – 14, and 19 – 20 were rejected under 35 USC 103, and claims 2 and 15 – 18 were objected to for reciting allowable subject matter, but depending from rejected claims.

Applicants’ amendment cancels claims 2, 3, 16, and 17, and incorporates the subject matter of claim 2 into independent claims 1, 7, and 20.

In light of these amendments, the rejection of claims 1, 3 – 6, and 20 under 35 USC 103 using the combination of Li and Ramani, as well as the rejection of claims 7 – 14 and 19 under 35 USC 103 using the combination of Li, Ramani, and Dasari, are hereby withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites, in part, “… wherein the quality is score is associated …” This section appears to contain a typographical error, which should instead correctly recite, “… wherein the quality score is . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, et al., U.S. PG-Pub. No. 2011/0270884 (hereafter, “Li”), in view of Pedregal, et al., U.S. Pat. No. 9,471,606 (hereafter, “Pedregal”) further in view of Liang, U.S. PG-Pub. No. 2006/0047649, (hereafter, “Liang”).

As to Claim 1, Li discloses: a method for providing search results, the method implemented by one or more processors and comprising:
receiving a search query submitted by a user device ([0025], “The intake module 114 of the server 110 can receive the query from the client 112…”);
parsing the search query to identify a modifying concept in the search query ([0026], “When a query is received by the server 110, the intake module 114 can pass the query to a parsing engine 116 that parses the query into different phrases. For example, the parsing engine 116 can parse the query <hotels in san francisco> into the phrases "hotels in" and "San Francisco.");
retrieving, based on the search query, search results ([0031], referring to returning query results);
determining at least one ranking property based at least on the modifying concept ([0026], “Once the processor has determined a particular location with which the query is associated, the processor can rank search results that match the query in a manner that gives preference to search results related to the particular location and present the results to a user according to the ranking.”);
ranking the search results based at least in part on the at least one ranking property ([0026], referring to ranking returned results based on parsed phrases);
generating an interactive display, of the search results, that orders the search results based on the ranking that is based at least in part on the at least one ranking property ([0031], referring to a GUI showing search results presented to the user); and
causing to be presented, at the user device and responsive to submission of the search query, the interactive display of the search results that orders the search results based on the ranking ([0031], referring to a GUI showing search results presented in a format that gives preference to search results that are related to a location).

Li does not appear to explicitly disclose: the modifying concept is a superlative modifier that appears in the search query; or retrieving, based on the search query, search results from a knowledge graph.

Pedregal discloses: retrieving, based on the search query, search results from a knowledge graph (col. 3, lines 29 – 32, “… the knowledge graph may be a useful for representing information and in providing information in search.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Li and Pedregal before him/her, to have modified the result retrieval of Li with the use of a knowledge graph from Pedregal, in order to take advantage of standard graph-manipulation operations in the pursuit of query results.

Li, as modified by Pedregal, does not appear to explicitly disclose: the modifying concept is a superlative modifier that appears in the search query.

Liang discloses: the modifying concept is a superlative modifier that appears in the search query ([0062], “The intention of a search can be identified as purchasing also by certain clue words or phrases, e.g., cheap, cheaper, cheapest, low (or lower, lowest) price (or cost, payment), buy, purchase, etc.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Li, Pedregal, and Liang before him/her, to have further modified the modifying concept of Li with the use of superlatives from Liang, in order to ascertain the users’ intent through analysis of the query terms.

As to Claim 4, Li, as further modified, discloses wherein the modifying concept is objective (Li, [0026], referring to the concept being a particular geographic location).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, as modified by Pedregal and Liang, and applied to claim 1, yet further in view of Chen, et al., U.S. Pat. No. 8,775,356 (hereafter, “Chen”).

As to Claim 5, Li, as further modified, does not appear to explicitly disclose: generating a query tree based on the search query; wherein retrieving, based on the search query, the search result from the knowledge graph comprises retrieving the search results from the knowledge graph based on the query tree.

Chen discloses: generating a query tree based on the search query (Fig. 2, described at col. 5, line 46 through col. 6, line 7, referring to the generation and execution of a query tree);
wherein retrieving, based on the search query, the search result from the knowledge graph comprises retrieving the search results from the knowledge graph based on the query tree (col. 4, lines 37 – 62, referring to the incorporation of knowledge base entities and relationships into a query tree, which is subsequently executed to generate query results).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Li, Pedregal, Liang, and Chen before him/her to have yet further modified the query processing of Li and knowledge graph of Pedregal with the use of a query tree from Chen, in order to manipulate enterprise unstructured data with standard graph and tree operations.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, as modified by Pedregal, Liang, and Chen and applied to claim 5, yet further in view of Tobin, et al, U.S. PG-Pub. No. 2007/0260639 (hereafter, “Tobin”).

Claim 6, Li, as yet further modified, does not appear to explicitly disclose: wherein generating the query tree further comprises: generating a plurality of query trees based on the search query; determining a score for each query tree of the plurality of query trees; or selecting a query tree from the plurality of query trees based at least in part on the score.

Tobin discloses: generating a plurality of query trees based on the search query ([0027], referring to the generation of a series of hierarchical search trees); determining a score for each query tree of the plurality of query trees ([0027], referring to the trees being weighted to a particular characteristic); and selecting a query tree from the plurality of query trees based at least in part on the score ([0036], referring to using the nearest-neighbor ranked list of trees for retrieval without exhaustive comparison).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Li, Pedregal, Liang, Chen and Tobin before him/her, to have yet further modified the query tree use from Chen with the query tree scoring from Shah, in order to determine an optimized query processing procedure.

Claims 7 – 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Pedregal, further in view of Qiao, U.S. PG-Pub. No. 2012/0317103 (hereafter, “Qiao”).

As to Claim 7, Li discloses: a method for providing search results, the method implemented by one or more processors and comprising:
identifying a modifying concept based on parsing a search query submitted by a user device ([0026], “When a query is received by the server 110, the intake module 114 can pass the query to a parsing engine 116 that parses the query into different phrases. For example, the parsing engine 116 can parse the query <hotels in san francisco> into the phrases "hotels in" and "San Francisco.");
determining a rule for ranking search results based at least in part on the modifying concept (([0026], “Once the processor has determined a particular location with which the query is associated, the processor can rank search results that match the query in a manner that gives preference to search results related to the particular location and present the results to a user according to the ranking.”);
ranking search results based at least in part on the rule ([0026], referring to ranking returned results based on parsed phrases);
generating, a display of the search results based on the ranking, each of the search results being a thumbnail link in the display ([0031], referring to a GUI showing search results presented to the user); and
causing the display of the search results to be presented at the user device and responsive to submission of the search query ([0031], referring to a GUI showing search results presented in a format that gives preference to search results that are related to a location).

Li does not appear to explicitly disclose: wherein the modifying concept is implicit; or determining a rule for ranking search results based on a knowledge graph from which at least one of the search results was obtained.

Pedregal discloses: determining a rule for ranking search results based on a knowledge graph from which at least one of the search results was obtained (col. 3, lines 29 – 32, “… the knowledge graph may be a useful for representing information and in providing information in search.” And col. 13, line58 through col. 14, line 23, referring to the first and second scores used in ranking entities).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Li and Pedregal before him/her, to have modified the result retrieval of Li with the use of a knowledge graph from Pedregal, in order to take advantage of standard graph-manipulation operations in the pursuit of query results.

Li, as modified by Pedregal, does not appear to explicitly disclose: wherein the modifying concept is implicit.

Qiao discloses: wherein the modifying concept is implicit ([0074], referring, for example, to a query focused on “tall” being associated with distance).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Li, Pedregal, and Qiao before him/her, to have further modified the modifying concept of Li with the use of implicit modifiers from Qiao, in order to employ standard semantic and NLP operations, leading to better result accuracy.

As to Claim 8, Li, as further modified, discloses: wherein determining the rule for ranking search results comprises: identifying in the knowledge graph an entity type associated with the search query (Pedregal, col. 3, lines 60 – 63, “Nodes may represent entities, organizational data such as entity types and properties, literal values, and models of relationships between other nodes.”); and
Pedregal, col. 12, lines 43 – 48, “For example, if the user has a very high level of interest for an entity, as indicated by the first score for the entity, the system can extend the viewing window for information that is obtained for the entity.”).

As to Claim 9, Li, as further modified, discloses: wherein determining the rule for ranking search results comprises: identifying, in the knowledge graph, a property associated with the search query (Pedregal, col. 3, lines 60 – 63, “Nodes may represent entities, organizational data such as entity types and properties, literal values, and models of relationships between other nodes.”); and
retrieving data related to the modifying concept and the property, wherein the data comprises at least the rule (Pedregal, col. 12, lines 43 – 48, “For example, if the user has a very high level of interest for an entity, as indicated by the first score for the entity, the system can extend the viewing window for information that is obtained for the entity.”).

As to Claim 10, Li, as further modified, discloses: wherein identifying the modifying concept comprises identifying at least one desired ranking property from the search query (Li, [0014], “… provide search results in response to the search query when the second phrase is determined to refer to a location, where the search results are ranked to give preference to search results related to the location when providing the search results.”).

As to Claim 11, Li, as further modified, discloses: wherein determining the rule for ranking search results comprises: retrieving a quality score from the knowledge graph Pedregal, col. 11, lines 11 – 13, “The information provider system 602 receives entities 604. The entities 604 are each associated with a particular user and a first score.”), wherein the quality [[is]] score is associated with the modifying concept (Qiao, [0197], “The analysis may involve determining the most relevant set of search results by scoring the sets of search results based on one or more parameters, where the most relevant set of search results may be output…”); and
determining the rule for ranking search results based at least in part on the quality score (Qial, [0207], “The analysis may involve determining the most relevant set of search results by scoring the sets of search results based on one or more parameters, where the most relevant set of search results may be output…”).

As to Claim 12, Li, as further modified, discloses: wherein determining the rule for ranking search results comprises determining the frequency of occurrence of the modifying concept in each respective search result of the search results (Qiao, Fig. 9, described at [0096], “FIG. 9 shows an exemplary flow diagram of computer-implemented process 900 for ranking webpage search results in accordance with a semantic sub-key frequency in accordance with one embodiment of the present invention.”).

As to Claim 13, Li, as further modified, discloses: wherein determining the rule comprises: identifying an entity reference in the knowledge graph based on the search query (Pedregal, col. 3, line 64 through col. 4, line 23, referring to nodes of knowledge graphs representing entities, such entities being identified by search processing);
identifying two or more entity types associated with the entity reference (Pedregal, col. 4, lines 24 – 45, referring to entity nodes being connected, via edge or link, to various entity type nodes, on the basis of their relationships);
Pedregal, col. 15, lines 25 – 36, referring to the application of weights); and
determining data based at least in part on the weight and the two or more entity types, wherein the data comprises at least the rule (Pedregal, col. 15 lines 37 – 47, referring to weights informing scores, which are used for determining relevance of an entity).

As to Claim 14, Li, as further modified, discloses: wherein determining the rule for ranking search results comprises: identifying a first and second entity reference in a search query (Li, [0026], referring, by example, to parsing a query into the two phrases “hotels in” and “San Francisco”);
retrieving, from the knowledge graph, a set of search results based at least in part on the first entity reference; determining a related entity score for each respective search result of the set of search results, wherein the related entity score is based at least in part on the co-occurrence of data related to the first entity reference and data related to the second entity reference in each respective search result (Li, [0014], referring to the generation of search results: “cause the data processing apparatus to provide search results in response to the search query when the second phrase is determined to refer to a location, where the search results are ranked to give preference to search results related to the location when providing the search results”); and
determining at least the rule based on the related entity score (Li, [0014], referring to ranking based on the second phrase location).

As to Claim 15, Li, as further modified, discloses: wherein the modifying concept comprises a range filter (Qiao, [0069], referring to the function of filtering component 350).

As to Claim 18, Li, as further modified, discloses: wherein the modifying concept is subjective (Pedregal, col. 11, lines 11 – 24, referring to employing user interest as a modifying concept).

As to Claim 19, Li, as further modified, discloses: wherein the modifying concept is objective (Li, [0014], referring to the modifying concept being a location).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, in view of Pedregal, further in view of Liang, and yet further in view of Sud, et al., U.S. PG-Pub. No. 2013/0097181 (hereafter, “Sud”).

As to Claim 20, Li discloses: a system for providing search results, the system comprising: a database (Fig. 1, item 130 Local Data); and one or more computers (Fig. 1, item 100 Device) configured to perform operations comprising:
receiving a search query submitted by a user device ([0025], “The intake module 114 of the server 110 can receive the query from the client 112…”);
parsing the search query to identify a modifying concept in the search query ([0026], “When a query is received by the server 110, the intake module 114 can pass the query to a parsing engine 116 that parses the query into different phrases. For example, the parsing engine 116 can parse the query <hotels in san francisco> into the phrases "hotels in" and "San Francisco.");
retrieving, based on the search query, search results ([0031], referring to returning query results);
determining at least one ranking property based at least on the modifying concept ([0026], “Once the processor has determined a particular location with which the query is associated, the processor can rank search results that match the query in a manner that gives preference to search results related to the particular location and present the results to a user according to the ranking.”);
ranking the search results based at least in part on the at least one ranking property ([0026], referring to ranking returned results based on parsed phrases);
generating a display, of the search results, that orders the search results based on the ranking that is based at least in part on the at least one ranking property ([0031], referring to a GUI showing search results presented to the user); and
causing to be presented, at the user device and responsive to submission of the search query, the display of the search results that orders the search results based on the ranking ([0031], referring to a GUI showing search results presented in a format that gives preference to search results that are related to a location).

Li does not appear to explicitly disclose: the database comprising a knowledge graph; the modifying concept is a superlative modifier that appears in the search query; the retrieving search results from the knowledge graph; or the generated and presented display being horizontally scrollable.

Pedregal discloses: the database comprising a knowledge graph (Fig. 1, showing an example knowledge graph containing nodes and edges); and
retrieving, based on the search query, search results from a knowledge graph (col. 3, lines 29 – 32, “… the knowledge graph may be a useful for representing information and in providing information in search.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Li and Pedregal before him/her, to 

Li, as modified by Pedregal, does not appear to explicitly disclose: the modifying concept is a superlative modifier that appears in the search query; or the generated and presented display being horizontally scrollable.

Liang discloses: Liang discloses: the modifying concept is a superlative modifier that appears in the search query ([0062], “The intention of a search can be identified as purchasing also by certain clue words or phrases, e.g., cheap, cheaper, cheapest, low (or lower, lowest) price (or cost, payment), buy, purchase, etc.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Li, Pedregal, and Liang before him/her, to have further modified the modifying concept of Li with the use of superlatives from Liang, in order to ascertain the users’ intent through analysis of the query terms.

Li, as further modified, does not appear to explicitly disclose: generating and presenting a horizontally scrollable display.

Sud discloses: generating and presenting a horizontally scrollable display (Figs 7 – 9 and [0059] – [0061], showing a horizontally scrollable results display).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Li, Pedregal, Liang and Sud before 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167